DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of Claims
Claims 1-18 were originally filled on June 11, 2019 and claimed priority on IT102018000006212, which was filled on June 11, 2018. 
Information Disclosure Statement
The Information Disclosure Statements filed on 
June 11, 2019
January 07, 2020
have been considered. An initialed copy of each Form 1449 is enclosed herewith.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “14” has been used to designate both exhaust system parts and electronic identification devices.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “13” has been used to designate both the calipers and pads of the disc brake and the electronic control unit.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “15” has been used to designate both the steering wheel and the memory.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 18 line 2 mentions Figure 12 but there is no Figure 12
On page 18 line 11, “UC10-S30” should be “UC10-UC30”
On page 18 line 14, ‘UC70-UC100” should be “UC10-UC100”
Appropriate correction is required.

Claim Objections
Claims 1, 3-4, 6-7, 9-10, 12, and 15-18 are objected to because of the following informalities:   
Claim 1 line 19, “the working life” has no antecedent basis
Claim 3 line 6-7, “the actual use time and/or path” has no antecedent basis
Claim 4 line 13, “the need” lacks antecedent basis
Claim 6 line 5, “the minimum, maximum and/or mean value” lacks antecedent basis
Claim 7 line 11, “the actual use time and/or path” has no antecedent basis
Claim 9 line 23, “the first time” lacks antecedent basis
Claim 10 line 6, “the first time” lacks antecedent basis
Claim 12 line 18-19, “the part” lacks antecedent basis
Claim 15 line 18, “the height” lacks antecedent basis
Claim 16 line 3, “the working life” has no antecedent basis
Claim 17 line 7, “the part” lacks antecedent basis
Claim 18 line 12, “the height” lacks antecedent basis
Usage of “if”: Examiner recommends amending instances of “if” to “when” in order to claim clearly scope of the claim. For example, in methods claims, when “if” conditional is used (e.g. if . 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language Such claim limitation is: “control unit” in Claims 1 and 16-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The control unit has been interpreted to be an electronic control unit. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


The claims use language which is not consistent with English terminology such as the use of the word “organ” in claims 1-17
The claims fail to distinctly point out what parts of the system the applicant is referring to such as “it is provided at least one first sensor” in claim 5. Examiner is unsure to what the applicant is referring to with “it is provided”. If Applicant intends the sensor to be part of the vehicle, Applicant is required to rewrite the claim to positively recite this. For example, Applicant can use the wording of “The road vehicle according to claim 1, further comprising at least one first sensor, which is designed to measure….” 
Applicant is also required to remove “it is” from the claims so that the claim limitations are positively recited and do not make unclear what “it” refers to. 

Claim 1 recites the limitation "the operation" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the data" in line 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites “second transmission organ (18)” on line 12 and “second transmission member (18)” on line 21. It is not clear if these are the same thing or different since they refer to the same reference number but are written differently. Therefore the claim is indefinite. 

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “organ” in Claims 1-17 is used by the claim to mean “device” while the accepted meaning is “a keyboard instrument of one or more pipe divisions or other means for producing tones” or it could be a human organ such as tissue.  The term is indefinite because the specification does not clearly redefine the term and it contradicts the usual definitions of “organ”. 

Claim 5 recites the limitation "the stresses" in line 19-20.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 8 recites the limitation "the second sensor" in line 14-15.  There is insufficient antecedent basis for this limitation in the claim. Parent claim 5 only refers to “at least one first sensor”, which is not the same as “the second sensor”.  However both have the reference number (20) by them, which further makes it unclear on if they should be the same or different. The reference numeral should be removed to prevent confusion.  

Claim 12 recites the limitation "the value" in line 13-14.  There is insufficient antecedent basis for this limitation in the claim

Claim 13 recites the limitation "the site" in line 4.  There is insufficient antecedent basis for this limitation in the claim

Claim 15 recites the limitation "the site" in line 22.  There is insufficient antecedent basis for this limitation in the claim

Claim 16’s preamble recites a “method”. However, there is no method in the body. There are many structures. It is indefinite as to whether Applicant intends to claim a vehicle or a method. There are no positively recites steps. If the last “wherein” clauses is meant to be the only step, it needs to rewritten to be positively cited and in the manner of a method step. For example, “modifying, by the control unit through the…., the content…”

Claim 16 recites the limitation "the operation" in line 13.  There is insufficient antecedent basis for this limitation in the claim

Claim 16 recites the limitation "the data" in line 19.  There is insufficient antecedent basis for this limitation in the claim

Claim 16 recites “second transmission organ (18)” on line 21 and “second transmission member (18)” on line 5 of page 8. It is not clear if these are the same thing or different since they refer to the same reference number but are written differently. Therefore the claim is indefinite. 

Claim 17 recites the limitation "the operation" in line 11.  There is insufficient antecedent basis for this limitation in the claim

Claim 17 recites the limitation "the data" in line 18.  There is insufficient antecedent basis for this limitation in the claim

Claim 17 recites the limitation "the value" in line 1.  There is insufficient antecedent basis for this limitation in the claim

Claim 18 recites the limitation "the operation" in line 10.  There is insufficient antecedent basis for this limitation in the claim

Claim 18 recites the limitation "the site" in line 16.  There is insufficient antecedent basis for this limitation in the claim

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-9, 11, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Grasso et al (US 20120123611 A1) in view of Butler et al (US 20120206243 A1) (Hereinafter referred to as Grasso and Butler respectively) 

Regarding Claim 1, Grasso discloses a high-performance road vehicle (See at least Grasso Paragraph 0002, the invention is related to identifying the components of a vehicle which would include high-performance road vehicles) comprising: 
a plurality of replaceable or removable components (See at least Grasso Paragraph 0097, the original components can be replaced with spare components);
a control unit, which controls the operation of the road vehicle (See at least Grasso Paragraphs 0054-0060);
at least one electronic identification device, which is fitted on a corresponding component (See at least Grasso Paragraph 0056, id1-id6 are interpreted as the electronic identification devices), comprises a memory designed to contain at least one univocal identifying code of the component (See at least Grasso Paragraph 0052) and comprises a first transmission organ, which is designed to send the data contained in the memory (See at least Grasso Paragraphs 0053-0054, the memories of the identifiers are transmitted to the controller via the communication network so there must be some type of transmission device on the identification device); and 
a second transmission organ, which is designed to communicate with the first transmission organ and is connected to the control unit so as to allow the control unit to interact with the electronic identification device (See at least Grasso Paragraphs 0053-0054 and 0059, the communication network allows for communication between the controller and the identification device and the controller can block the operation of components meaning the controller is able to transmit messages via the communication network so there must be some type of transmission device on the controller);…
wherein the control unit is designed to modify, through the second transmission member, the content of the memory of the electronic identification device to update the events of the… component (See at least Grasso Paragraphs 0080-0081, the memories of the electronic identification devices are updated).
the memory of the electronic identification device contains a record of events of the working life of the component… However, Butler teaches this limitation (See at least Butler Paragraph 0874, the radio frequency identification (RFID) tag is used to track the usage information of a component). 
It would have been obvious to one of ordinary skill in the art before the effective filing data to incorporate the teachings of Butler with the disclosure in Grasso to have the identification device record the events of the working life of the component. Grasso discloses that components are subject to failure or wear which is why they need to be replaced (See at least Grasso Paragraph 0006). By tracking the working life of the component, one would know how much longer a component can be used before it needs to be replaced. 

Regarding Claim 2, Grasso fails to disclose the electronic identification devices consist of passive transponders and the transmission organs communicate with each other in radio frequency. However, Butler teaches these limitations (See at least Butler Paragraph 0403, the RFID tags used as identification devices can be passive; See at least Butler Paragraphs 0577 and 0658, the RFID can communicate using radio frequency with a reader, which is reading the RFID for information like how the controller reads the memories of the identification devices for information).
It would have been obvious to one of ordinary skill in the art before the effective filing data to incorporate the teachings of Butler with the disclosure in Grasso to have the identification device be passive and to communicate using radio frequency. The use of a passive transponder would mean the identification device would not need an internal power source (See at least Butler Paragraph 0403).  The use of radio frequency identification (RFID) is already well-known in the art (See at least Butler Paragraphs 0007-0009) and the use of RFID tags yields predictable results, which would be the communication between a RFID tag and a reader in radio frequency.  

Regarding Claim 4, Grasso fails to disclose the control unit determines the need for a maintenance/revision/replacement intervention to be carried out on the component depending on the data stored in the memory of the electronic identification device. However, Butler teaches this limitation (See at least Butler Paragraph 0146, the RFID tag has information relating to the next required vehicle maintenance).
It would have been obvious to one of ordinary skill in the art before the effective filing data to incorporate the teachings of Butler with the disclosure in Grasso to have the identification device determine the need for maintenance. Grasso discloses that components are subject to failure or wear which is why they need to be replaced (See at least Grasso Paragraph 0006). By tracking the working life of the component, one would know how much longer a component can be used before it needs to be replaced or maintained (See at least Butler Paragraph 0874). This would allow for maintenance or replacement of a component before failure occurs preventing any unwanted damage to the vehicle.

Regarding Claim 5, Grasso fails to disclose at least one first sensor, which is designed to measure a physical quantity correlated with the stresses to which the component is subjected; 
the memory of the electronic identification device contains at least one stress datum, which is correlated with the physical quantity measured by the first sensor; and 
the control unit cyclically reads the first sensor and, if necessary, updates the stress datum of the memory of the electronic identification device.
However, Butler teaches at least one first sensor, which is designed to measure a physical quantity correlated with the stresses to which the component is subjected (See at least Butler Paragraph 0750); 
the memory of the electronic identification device contains at least one stress datum, which is correlated with the physical quantity measured by the first sensor (See at least Butler Paragraph 0750, the RFID tag is associated with the sensor to record stress values) ; and 
the control unit cyclically reads the first sensor and, if necessary, updates the stress datum of the memory of the electronic identification device (See at least Butler Paragraph 0750, the updating of flight cycle or number of flight cycles ever so often based on the stress is interpreted as cyclically reading and the stress must be updated in order to track the flight cycle or number of flight cycles).
It would have been obvious to one of ordinary skill in the art before the effective filing data to incorporate the teachings of Butler with the disclosure in Grasso to have the identification device record the stress to which the component is subjected to and to update the stress ever often. Grasso discloses that components are subject to failure or wear which is why they need to be replaced (See at least Grasso Paragraph 0006). If a component is subjected to an excess amount of stress, the life of the component will be decreased and the component will need to be replaced sooner. Both disclosures are related to the field of replacing unwanted components and the tracking of the stress to which a component is subjected to allows for a more accurate estimate of the working life of the component. 

Regarding Claim 6, Grasso fails to disclose the stress datum contains the minimum, maximum and/or mean value of the physical quantity measured by the first sensor. However, Butler teaches this limitation (See at least Butler Paragraph 0748, the RFID tag contains the maximum and minimum data points)
It would have been obvious to one of ordinary skill in the art before the effective filing data to incorporate the teachings of Butler with the disclosure in Grasso to have the identification device record the maximum and minimum values of the physical quantity measured by the first sensor. Grasso discloses that components are subject to failure or wear which is why they need to be replaced (See at 

Regarding Claim 8, Grasso fails to disclose the second sensor is an accelerometer. However, Butler teaches this limitation (See at least Butler Paragraph 0078). 
It would have been obvious to one of ordinary skill in the art before the effective filing data to incorporate the teachings of Butler with the disclosure in Grasso to have an acceleration sensor. The use of acceleration sensors is common and well-known in the art for determining the acceleration of an object/vehicle or for deriving the force of an object/vehicle. Using an acceleration sensor would classify as using a well-known element, which is an accelerometer, to obtain predictable results, which would be determining the acceleration of an object/vehicle. 

Regarding Claim 9, Grasso discloses the memory of the electronic identification device contains a first installation date of the component in the road vehicle (See at least Grasso Paragraph 0018); and 
the control unit writes the first installation date in the memory of the electronic identification device when the corresponding component is installed for the first time in the road vehicle (See at least Grasso Paragraph 0081, the installation date is recorded and so is the history of the component so the identification device would know when the component is first installed).

Regarding Claim 11, Grasso discloses the memory of the electronic identification device contains a last revision date (See at least Grasso 0018, the field indicating the date of the last check in the garage is interpreted as a last revision date). 

Regarding Claim 16, Grasso discloses a method to control a high-performance road vehicle (See at least Grasso Paragraph 0002, the invention is related to identifying the components of a vehicle which would include high-performance road vehicles)  comprising: 
a plurality of replaceable or removable components (See at least Grasso Paragraph 0097, the original components can be replaced with spare components);
a control unit, which controls the operation of the road vehicle (See at least Grasso Paragraphs 0054-0060);
at least one electronic identification device, which is fitted on a corresponding component (See at least Grasso Paragraph 0056, id1-id6 are interpreted as the electronic identification devices), comprises a memory designed to contain at least one univocal identifying code of the component (See at least Grasso Paragraph 0052) and comprises a first transmission organ designed to send the data contained in the memory (See at least Grasso Paragraphs 0053-0054, the memories of the identifiers are transmitted to the controller via the communication network so there must be some type of transmission device on the identification device); and 
a second transmission organ designed to communicate with the first transmission organ and  connected to the control unit so as to allow the control unit to interact with the electronic identification device (See at least Grasso Paragraphs 0053-0054 and 0059, the communication network allows for communication between the controller and the identification device and the controller can block the operation of components meaning the controller is able to transmit messages via the communication network so there must be some type of transmission device on the controller);…
wherein the control unit modifies, through the second transmission member, the content of the memory of the electronic identification device to update the events of the… component (See at least Grasso Paragraphs 0080-0081, the memories of the electronic identification devices are updated).
the memory of the electronic identification device contains a record of events of the working life of the component… However, Butler teaches this limitation (See at least Butler Paragraph 0874, the radio frequency identification (RFID) tag is used to track the usage information of a component). 
It would have been obvious to one of ordinary skill in the art before the effective filing data to incorporate the teachings of Butler with the disclosure in Grasso to have the identification device record the events of the working life of the component. Grasso discloses that components are subject to failure or wear which is why they need to be replaced (See at least Grasso Paragraph 0006). By tracking the working life of the component, one would know how much longer a component can be used before it needs to be replaced.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Grasso in view of Butler in further view of Tucker (US 20190080524 A1) (Hereinafter referred to as Tucker). 

Regarding Claim 3, the combination of Grasso and Butler fail to disclose the memory of the electronic identification device contains a use counter indicating the actual use time and/or path of the component; and 
the control unit cyclically changes, when the road vehicle is moving, the content of the memory of the electronic identification device so as to increase the use counter of the component. However, Tucker teaches these limitations (See at least Tucker Paragraphs 0004, the CMM records the usage history of the vehicle (which could include hours of operation, See Tucker Paragraph 0042), which the examiner has interpreted as a use counter indicating the actual use time and/or path; the remaining useful life is periodically updated based on current information obtained from the sensors and information stored in the CMM, which the examiner has interpreted as cyclically changing the contents 
It would have been obvious to one of ordinary skill in the art before the effective filing data to incorporate the teachings of Tucker with the combination of Grasso and Butler to have the electronic identification device contain a use counter that is periodically updated. Grasso discloses that components are subject to failure or wear which is why they need to be replaced (See at least Grasso Paragraph 0006). By tracking the usage of the component, one would know how much longer a component can be used before it needs to be replaced (See Tucker Paragraphs 0091-0093).
 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Grasso in view of Butler in further view of Kamel (US 20100315204 A1) (Hereinafter referred to as Kamel)

Regarding Claim 7, the combination of Grasso and Butler fail to disclose the memory of the electronic identification device contains a plurality of stress counters indicating the actual use time and/or path of the corresponding component at different values of the physical quantity measured by the first sensor. However, Kamel teaches this limitation (See at least Kamel Paragraph 0064, the memory of the tracking device stores the time that pressure was above a certain threshold or below a second threshold which the examiner has interpreted to be the time at different values measured by the sensor)
It would have been obvious to one of ordinary skill in the art before the effective filing data to incorporate the teachings of Kamel with the combination of Grasso and Butler to have the identification device record the component’s time at different stress levels. Grasso discloses that components are subject to failure or wear which is why they need to be replaced (See at least Grasso Paragraph 0006). The stress applied to a component can affect how much remaining life that component has. By . 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Grasso in view of Butler in further view of Hansen (US 20060180647 A1) (Hereinafter referred to as Hansen)

Regarding Claim 10, the combination of Grasso and Butler fail to disclose the memory of the electronic identification device contains a univocal identifying code of the road vehicle; and 
the control unit writes the univocal identifying code of the road vehicle in the memory of the electronic identification device when the corresponding component is installed for the first time in the road vehicle. However, Hansen teaches these limitations (See at least Hansen Paragraph 0290, the RFID label contains the vehicle identification number and the date on which the tire was installed on the vehicle)
 It would have been obvious to one of ordinary skill in the art before the effective filing data to incorporate the teachings of Hansen with the combination of Grasso and Butler to have the identification device record an identifying code of the vehicle when the component is installed for the first time. Grasso discloses that it is important to avoid stolen components and to allow the police and insurance companies to check if components on a car were stolen (See at least Grasso Paragraphs 0008 and 0068-0069). By having the identification device record vehicle information, it would be easier to determine if a component was stolen from a vehicle. Also, by having the identification device store the vehicle identification number, the identification device can determine any specialized treatment needed by the vehicle for which the component is installed (See at least Hansen Paragraphs 0427-0429).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Grasso in view of Butler in further view of Solazzo (US 20180276907 A1) (Hereinafter referred to as Solazzo).

Regarding Claim 12, the combination of Grasso and Butler fail to disclose the memory of the electronic identification device fitted on the component is designed to contain the value of at least one control parameter; and 
the control unit reads the value of the control parameter in the memory of the electronic identification device fitted on the component and uses the value of the control parameter to control the part of the operation of the road vehicle that involves the component. However, Solazzo teaches these limitations (See at least Solazzo Paragraph 0008, an RFID transponder contains parameter data that is sent to a vehicle control device which controls the operation of the component based on the parameter data). 
 It would have been obvious to one of ordinary skill in the art before the effective filing data to incorporate the teachings of Solazzo with the combination of Grasso and Butler to have the identification device send parameter data to the control unit and for the control unit to operate the component using the parameter data. This would be the most technically efficient solution for operating a component (See at least Solazzo Paragraph 0009). This would also prevent the vehicle control device from operating the component in a different way from the parameters set forth (See at least Solazzo Paragraph 0011). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Grasso in view Solazzo

Regarding Claim 17, Grasso discloses a high-performance road vehicle (See at least Grasso Paragraph 0002, the invention is related to identifying the components of a vehicle which would include high-performance road vehicles)  comprising: 
a plurality of replaceable or removable components (See at least Grasso Paragraph 0097, the original components can be replaced with spare components);
a control unit, which controls the operation of the road vehicle (See at least Grasso Paragraphs 0054-0060);
at least one electronic identification device, which is fitted on a corresponding component (See at least Grasso Paragraph 0056, id1-id6 are interpreted as the electronic identification devices), comprises a memory designed to contain at least one univocal identifying code of the component (See at least Grasso Paragraph 0052) and comprises a first transmission organ, which is designed to send the data contained in the memory (See at least Grasso Paragraphs 0053-0054, the memories of the identifiers are transmitted to the controller via the communication network so there must be some type of transmission device on the identification device); and 
a second transmission organ, which is designed to communicate with the first transmission organ and is connected to the control unit so as to allow the control unit to interact with the electronic identification device (See at least Grasso Paragraphs 0053-0054 and 0059, the communication network allows for communication between the controller and the identification device and the controller can block the operation of components meaning the controller is able to transmit messages via the communication network so there must be some type of transmission device on the controller);…
Grasso fails to disclose … the memory of the electronic identification device fitted on the component is designed to contain the value of at least one control parameter; and 
wherein the control unit reads the value of the control parameter in the memory of the electronic identification device fitted on the component and uses the value of the control parameter to control the part of the operation of the road vehicle that involves the component. However, Solazzo teaches these limitations (See at least Solazzo Paragraph 0008, an RFID transponder contains parameter data that is sent to a vehicle control device which controls the operation of the component based on the parameter data). 
 It would have been obvious to one of ordinary skill in the art before the effective filing data to incorporate the teachings of Solazzo with the combination of Grasso and Butler to have the identification device send parameter data to the control unit and for the control unit to operate the component using the parameter data. This would be the most technically efficient solution for operating a component (See at least Solazzo Paragraph 0009). This would also prevent the vehicle control device from operating the component in a different way from the parameters set forth (See at least Solazzo Paragraph 0011). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Grasso in view of Butler in further view of Geber (DE10021811A1) (Hereinafter referred to as Geber). 

Regarding Claim 14, Grasso discloses at least two electronic identification devices are fitted on corresponding components (See at least Grasso Paragraph 0042);…
	The combination of Grasso and Butler fail to disclose …each time the control unit receives a request to start the road vehicle, it is configured to check whether all the univocal identifying codes of the components present on the road vehicle are consistent with each other by determining whether each univocal identifying code is suitable for operating with all other univocal identifying codes; and 
each time the control unit receives a request to start the vehicle, it is configured to deny the consent to start the road vehicle if at least one univocal identifying code of a component on the road vehicle is not consistent with a univocal identifying code of another component on the road vehicle. 
 It would have been obvious to one of ordinary skill in the art before the effective filing data to incorporate the teachings of Geber with the combination of Grasso and Butler to check the identifying codes of the components to make sure they are consistent and to deny the request to start the vehicle if they are not consistent. Improper assembly of a vehicle can damage the vehicle or endanger the vehicle occupants (See at least Geber Paragraph 0003). By preventing operation of a vehicle when the components are not consistent, damage to the vehicle and endangerment to the occupants can be effectively prevented (See at least Geber Paragraph 0008). 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 13 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 6 of copending Application No. 16/437,040. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented. See the chart below for how the claims correspond. Both Claim 13 and Claim 6 are dependent on their application’s Claim 1. For the purposes of examination due to the 112b above, this application’s Claim 1 reference to “second transmission member (18)” is considered the same as “second transmission organ (18)”.       

16/437,087 Current Application 
16/437,040 Copending Application 
Claim 1-A high-performance road vehicle (1) comprising: a plurality of replaceable or removable components;
Claim 1-A high-performance road vehicle (1) comprising: a plurality of replaceable or removable components;
Claim 1-a control unit (13), which controls the operation of 5the road vehicle (1);
Claim 1-a control unit (13), which controls the operation of the road vehicle (1);
Claim 1-at least one electronic identification device (14), which is fitted on a corresponding component,
Claim 1-at least one electronic identification device (14), which is fitted on a corresponding component,
Claim 1-comprises a memory (15) designed to contain at least one univocal identifying code (IDC) of the component
Claim 1-comprises a memory (15) designed to contain at least one univocal identifying code (IDC) of the component
Claim 1-and comprises a 10first transmission organ (16), which is designed to send the data contained in the memory (15);
Claim 1-and comprises a first transmission organ (16), which is designed to send the data contained in the memory (15);
Claim 1-and a second transmission organ (18), which is designed to communicate with the first transmission organ (16)
Claim 1-and a second transmission organ (18), which is designed to communicate with the first transmission organ (16)
Claim 1-and is connected to the control unit (13) so as to allow the 15control unit (13) to interact with the electronic identification device (14);
Claim 1-and is connected to the control unit (13) so as to allow the control unit (13) to read the univocal identifying code (IDC) of the component;
 Claim 1-wherein the memory (15) of the electronic identification device (14) contains a record of events of the working life of the component;
Claim 6-wherein: the memory (15) of the electronic identification device (14) contains a record of events of the working life of the component;
Claim 1-and  20wherein the control unit (13) is designed to modify, through the second transmission member (18), the content of the 


Claim 1-each time the control unit (13) receives a request to start the road vehicle (1), it is configured to perform a reading of all the electronic identification devices (14) to determine the univocal identifying codes (IDC) of the components present on the road vehicle (1);
Claim 13-each time the control unit (13) receives a request to start the road vehicle (1), it is configured to determine the site of use of the vehicle (1) by determining whether 5the road vehicle (1) is used in an traffic-open road or in a private race track;
Claim 1-each time the control unit (13) receives a request to start the vehicle (1), it is configured to determine the site of use of the road vehicle (1) by determining whether the road vehicle (1) is used in a traffic-open road or in a private race track;
 Claim 13-each time the control unit (13) receives a request to start the road vehicle (1), it is configured to check whether all the univocal identifying codes (IDC) of the 10components present on the road vehicle (1) are consistent with the site of use of the road vehicle (1) by determining that there are no univocal identifying codes (IDC) corresponding to components approved only for use in a race track in the event that the vehicle (1) is used in a 15traffic-open road or that there are no univocal identifying codes (IDC) corresponding to components approved only for use in traffic-open roads in the event that the vehicle (1) is used in a private race track;
Claim 1-each time the control unit (13) receives a request to start the road vehicle (1), it is configured to check whether all the univocal identifying codes (IDC) of the components present on the road vehicle (1) are consistent with the site of use of the road vehicle (1) by determining that there are no univocal identifying codes (IDCs) corresponding to components approved only for use in a race track in the event that the vehicle (1) is used in a traffic-open road or that there are no univocal identifying codes (IDCs) corresponding to components approved only for use in a road in the event that the road vehicle (1) is used in a private race track;
Claim 13-and each time the control unit (13) receives a request to 20start the road vehicle (1), it is configured to deny the consent to start the road vehicle (1) if the univocal identifying codes (IDC) of the components present on the road vehicle (1) are not consistent with the site of use of the road vehicle (1).
Claim 1-and each time the control unit (13) receives a request to start the road vehicle (1), it is configured to deny the consent to start the road vehicle (1) if the univocal identifying codes (IDC) of the components present on the road vehicle (1) are not consistent with the site of use of the road vehicle (1).


Even though Claim 1 of application 16/437,087 does not explicitly say the control unit reads the identifying code, Claim 13 indicates that the control unit is reading the identifying codes  and Claim 1 indicates communication is done via the  second transmission organ. Claim 1 also states “modify…the content” and Claim 6 of application 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 16/437,040 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 6 of application 16/437,040 includes all the limitations of Claim 1. Therefore, Claim 1 is anticipated by Claim 6 of application 16/437,040. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 16/437,040 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 6 of application 16/437,040 includes all the limitations of Claim 16. Therefore, Claim 16 is anticipated by Claim 6 of application 16/437,040. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim 17 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 16/437,040 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 5 of .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 16/437,040 in view of Claim 6 of copending Application No. 16/437,040. It would have been obvious to incorporate Claim 6 with Claim 5 to keep an updated record of the working life of the component so a user of the vehicle would know how much longer the component can be used before it needs to be replaced. 
This is a provisional nonstatutory double patenting rejection.

16/437,087 Current Application 
16/437,040 Copending Application 
Claims 1 and 16
Claim 6
Claim 12
Combination of Claim 6 and Claim 5

Since Claim 12 is dependent on Claim 1, and Claim 6 of the copending application includes all the limitations of Claim 1, Claim 12 is a combination of Claim 6 and Claim 5 of the copending application. Claim 5 contains all the limitations concerning the control parameters in Claim 12

Claim 17
Claim 5

Claim 17 is an independent claim that has the same limitations concerning control parameters as Claim 5 of the copending application. Claim 5 of the copending application is dependent on Claim 1 of the copending application which has all the limitations of Claim 17 that are not concerned with control parameters. 

This application’s Claim 1 is broader than 16/437,040’s Claim 6. As shown in the chart in the statutory double patenting section, 16/437,040’s Claim 6 (which includes Claim 1) covers all the limitations in this application’s Claim 1 and is narrower than Claim 1. Thus, 16/437,040’s Claim 6 anticipates this applications Claim 1.
This application’s Claim 16 also has the same reasoning. It is noted that while Claim 16 is a method, its body is the same as Claim 1’s vehicle. 


Allowable Subject Matter
Claims 13 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claim 13 must overcome its double patenting rejection as well. 

Claim 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Popli et al (US 20200242677 A1) teaches systems and methods for managing data related to a vehicle.
Aiello et al (US 10719997 B1) teaches vehicle diagnosis methodologies for monitoring the health of various vehicle components. 
Burnett et al (US 20190244169 A1) teaches a radio frequency identification system and method for maintaining and providing users with part information.
Keane et al (US 10109119 B2) teaches a method for monitoring component usage during vehicle service activities. 
Steketee et al (US 20170372534 A1) teaches a monitoring and maintenance system to compare parts, vehicles, users, regions, wear intensity, and tracking information.
Chen et al (US 8798852 B1) teaches a system and method authenticating vehicular components.
Yamagiwa (US 20050143883 A1) teaches a vehicle management system where all events and transactions relating to a vehicle is inputted from IC tags fixed to parts. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875.  The examiner can normally be reached on Monday-Thursday: 8 am-4 pm est, Every Other Friday- 8 am-4 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/E.S./               Examiner, Art Unit 3666                                                                                                                                                                                         /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666